NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2009-3078

                              BERNARDITA B. ARMACHUELO,

                                                  Petitioner,

                                             v.

                         MERIT SYSTEMS PROTECTION BOARD,

                                                  Respondent.

     Petition for review of the Merit Systems Protection Board in SF0831080423-I-1.

                                       ON MOTION

Before MOORE, Circuit Judge.

                                         ORDER

       The Office of Personnel Management (OPM) moves to reform the official caption

to designate the Merit Systems Protection Board as respondent and for an extension of

time to file the respondent's brief.

       Bernardita B. Armachuelo filed an appeal alleging that OPM erred in finding her

ineligible for federal health benefits. The Board concluded that it did not have jurisdiction

over Armachuelo's claim because decisions involving the administration of health benefits

are not reviewable by the Board.

       Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent

when the Board's decision concerns the procedure or jurisdiction of the Board. In this
case, the Board dismissed the appeal for lack of jurisdiction. Thus, the Board is the

proper respondent in this petition for review.

       Accordingly,

       IT IS ORDERED THAT:

              The motions are granted. The revised official caption is reflected above.

              The Board's brief is due within 21 days from the date of filing of this order.



                                                     FOR THE COURT


      APR      2 2009                                 /s/ Jan Horbalv
           Date                                      Jan Horbaly
                                                                          F IL
                                                     Clerk       U.S. COURT OF A PPEALS FOR
                                                                               THE FEDERAL CIRCUIT

cc:    Bemardita B. Armachuelo
       Mariana Teresa Acevedo, Esq.                                             APR 0 2 2009
       Joyce Friedman, Esq.
                                                                                     CLERK
s20




                                                 2